DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Wang on 7/7/21. 
The application has been amended as follows: 

Claims:

Replace claim 1 with the following amended claim:
--1. A belt device, comprising:
an endless belt;
a plurality of support rotators to support the endless belt; and
a support to support shaft portions of the plurality of support rotators,
the support having an attaching and detaching path through which the shaft portions of the plurality of support rotators pass in a direction orthogonal to an axial direction of at least one of the plurality of support rotators when the shaft portions of the plurality of support rotators are detached ,
a restraint detachably attached to the support to restrict a movement of the shaft portion of at least one of the support rotators other than the tensioner in the attaching and detaching path, and
an attachment fixed and positioned on the support,
wherein the restraint is fixed on the attachment, and the attachment is configured to adjust a position of the restraint.--

Cancel claim 3

Cancel claim 4

Replace claim 11 with the following amended claim:
--11. A belt device, comprising:
an endless belt;
a plurality of support rotators to support the endless belt;
a support to support shaft portions of the plurality of support rotators, the support having an attaching and detaching path through which the shaft portions of the plurality of support rotators pass in a direction orthogonal to an axial direction of at least one of the plurality of support rotators when the shaft portions of the plurality of support rotators are detached from the support;
a frame disposed opposite a gateway of the attaching and detaching path; and
a rotation shaft to rotate the support with respect to the frame,
wherein the support is configured to rotate on the rotation shaft to switch between a gateway closed state in which the frame is opposite the gateway and a gateway opened state in which the frame is not opposite the gateway.--

Cancel claim 12

Cancel claim 15

Allowable Subject Matter
Claims 1, 2, 5-11, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, and 5-10, the prior art of record does not disclose or suggest the recited “an attachment fixed and positioned on the support, wherein the restraint is fixed on the attachment, and the attachment is configured to adjust a position of the restraint” along with the remaining claim limitations.
Regarding claims 11, 13, and 14, the prior art of record does not disclose or suggest the recited “wherein the support is configured to rotate on the rotation shaft to switch between a gateway closed state in which the frame is opposite the gateway and a gateway opened state in which the frame is not opposite the gateway” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/               Primary Examiner, Art Unit 2852